 

FORM OF INDEMNIFICATION AGREEMENT

 

This Agreement is made as of the ___ day of _____, 20__, by and between TechCare
Corp., a Delaware corporation (the “Corporation”), and _____ (“Indemnitee”), a
director and/or officer of the Corporation.

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available;

 

WHEREAS, it is the express policy of the Corporation to indemnify its directors
and officers so as to provide them with the maximum possible protection
permitted by law; and

 

WHEREAS, Indemnitee is a director or officer of the Corporation;

 

WHEREAS, both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
corporations;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability and in order to induce Indemnitee to serve or continue to
serve the Corporation, the Corporation wishes to provide Indemnitee with the
benefits contemplated by this Agreement to the fullest extent permitted by law;

 

NOW THEREFORE, in consideration of the above premises and intending to be
legally bound hereby, the parties agree as follows:

 

1. Agreement to Serve. Indemnitee agrees to serve or continue to serve as
director and/or officer of the Corporation for so long as he or she is duly
elected or appointed or until such time as he or she tenders his or her
resignation in writing.

 

2. Definitions. As used in this Agreement:

 

(a)“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or a
corporation owned directly or indirectly by the shareholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation, becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the total voting power represented by the
Corporation’s then outstanding Voting Securities, or (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board and any new director whose election by the Board or
nomination for election by the Corporation’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof, or (iii) the shareholders of the Corporation approve a merger
or consolidation of the Corporation with any other corporation, other than a
merger or consolidation that would result in the Voting Securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation (in one transaction or
a series of transactions) of all or substantially all of the Corporation’s
assets.

 

   

 

 

(b)The term “Corporate Status” shall mean the status of a person who is or was a
director and/or officer of the Corporation, or is or was serving, or has agreed
to serve, at the request of the Corporation, as a director, officer, partner,
trustee, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise.     (c)The term “Expenses” shall include, without
limitation, attorneys’ fees, retainers, court costs, transcript costs, fees of
experts, reasonable travel expenses approved in advance by the Corporation,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.     (d)The term “Independent Counsel” shall
mean an attorney admitted to practice in the State of Delaware, selected by
Indemnitee and approved and appointed by a majority vote of a quorum consisting
of Disinterested Directors, as defined in Paragraph 9.     (e)References to
“other enterprise” shall include employee benefit plans; references to “fines”
shall include any excise tax assessed with respect to any employee benefit plan;
references to “serving at the request of the Corporation” shall include any
service as a director, officer, employee or agent of the Corporation which
imposes duties on, or involves services by, such director, officer, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he
reasonably believed to be in the interests of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Corporation” as referred to in this
Agreement.     (f)The term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, whether brought by or in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, and any appeal therefrom.     (g)The term “Voting
Securities” shall mean securities of the Corporation that vote generally in the
election of directors.

 

3. Indemnification in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee in accordance with the provisions of this Paragraph 3 if Indemnitee
was or is a party to or threatened to be made a party to or otherwise involved
in any Proceeding (other than a Proceeding by or in the right of the Corporation
to procure a judgment in its favor) by reason of Indemnitee’s Corporate Status
or by reason of any action alleged to have been taken or omitted in connection
therewith, against all Expenses, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding, if Indemnitee acted in good faith and
in a manner which Indemnitee reasonably believed to be in, or not opposed to,
the best interests of the Corporation and, with respect to any criminal
Proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation and, with respect to any criminal Proceeding,
had reasonable cause to believe that Indemnitee’s conduct was unlawful.

 

   

 

 

4. Indemnification in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify Indemnitee in accordance with the provisions of this
Paragraph 4 if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any Proceeding by or in the right of the Corporation to
procure a judgment in its favor by reason of Indemnitee’s Corporate Status or by
reason of any action alleged to have been taken or omitted in connection
therewith, against all Expenses and, to the extent permitted by law, judgment,
fines, penalties and amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with such Proceeding, if
Indemnitee acted in good faith and in a manner which Indemnitee reasonably
believed to be in, or not opposed to, the best interests or the Corporation,
except that no indemnification shall be made under this Paragraph 4 in respect
to any claim, issue or matter as to which Indemnitee shall have been adjudged to
be liable to the Corporation, unless and only to the extent that a court of
proper jurisdiction shall determine upon application that, despite the
adjudication of such liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
such court shall deem proper.

 

5. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Paragraph 10, the Corporation
shall not indemnify Indemnitee in connection with a Proceeding (or part thereof)
initiated by Indemnitee unless (i) the initiation thereof was approved by the
Board of Directors of the Corporation; or (ii) the Proceeding is instituted
after a Change in Control. Notwithstanding anything to the contrary in this
Agreement, the Corporation shall not indemnify Indemnitee to the extent
Indemnitee is reimbursed from the proceeds of insurance, and in the event the
Corporation makes any indemnification payments to Indemnitee and Indemnitee is
subsequently reimbursed from the proceeds of insurance, Indemnitee shall
promptly refund such indemnification payments to the Corporation to the extent
of such insurance reimbursement.

 

6. Indemnification of Expenses. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful, on the merits or
otherwise, in defense of any Proceeding or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. Without limiting
the foregoing, if any Proceeding or any claim, issue or matter therein is
disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to the Indemnitee, (ii) an
adjudication that the Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by the Indemnitee, (iv) an adjudication that the
Indemnitee did not act in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Corporation, and (v) with
respect to any criminal proceeding, an adjudication that the Indemnitee had
reasonable cause to believe his conduct was unlawful, Indemnitee shall be
considered for the purposes hereof to have been wholly successful with respect
thereto. In addition, notwithstanding any other provision contained in this
Agreement, to the extent that Indemnitee is, by reason of his/her Corporate
Status, a witness to any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified and held harmless from all Expenses actually and
reasonable incurred by Indemnitee in connection therewith.

 

   

 

 

7. Notification and Defense of Claim. As a condition precedent to Indemnitee’s
right to be indemnified, Indemnitee agrees to notify the Corporation in writing
as soon as reasonably practicable of any Proceeding for which indemnity will or
could be sought by Indemnitee and provide the Corporation with a copy of any
summons, citation, subpoena, complaint, indictment, information or other
document relating to such Proceeding with which Indemnitee is served; provided,
however, that the failure to give such notice shall not relieve the Corporation
of its obligations to Indemnitee under this Agreement, except to the extent, if
any, that the Corporation is actually prejudiced by the failure to give such
notice. With respect to any Proceeding of which the Corporation is so notified,
the Corporation will be entitled to participate therein at its own expense
and/or to assume the defense thereof at its own expense, with legal counsel
reasonably acceptable to Indemnitee. After notice from the Corporation to
Indemnitee of its election so to assume such defense, the Corporation shall not
be liable to the Indemnitee for any legal or other expenses subsequently
incurred by the Indemnitee in connection with such Proceeding, other than as
provided below in this Paragraph 7. Indemnitee shall have the right to employ
Indemnitee’s own counsel in connection with such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the Board of
Directors of the Corporation, (ii) counsel to Indemnitee shall have reasonably
concluded that there may be a conflict of interest or position on any
significant issue between the Corporation and Indemnitee in the conduct of the
defense of such Proceeding, (iii) after a Change in Control, Indemnitee’s
employment of its own counsel has been approved by the Independent Counsel, or
(iv) the Corporation shall not in fact have employed counsel to assume the
defense of such Proceeding, in each of which cases the fees and expenses of
counsel for Indemnitee shall be at the expense of the Corporation, except as
otherwise expressly provided by this Agreement. The Corporation shall not be
entitled, without the consent of Indemnitee, to assume the defense of any claim
brought by or in the right of the Corporation or as to which counsel for
Indemnitee shall have reasonably made the conclusion provided for in clause (ii)
above. The Corporation shall not be required to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, provided, however, that if a Change in Control has
occurred, the Corporation shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. The Corporation shall not settle any Proceeding in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Corporation nor the Indemnitee will unreasonably
withhold its consent to any proposed settlement.

 

8. Advancement of Expenses. Any Expenses incurred by Indemnitee in connection
with any such Proceeding to which Indemnitee was or is a witness or a party or
is threatened to be a party by reason of his Corporate Status or by reason of
any action alleged to have been taken or omitted in connection therewith shall
be paid by the Corporation in advance of the final disposition of such matter;
provided, however, that the payment of such Expenses incurred by the Indemnitee
in advance of the final disposition of such matter shall be made only upon
receipt of an undertaking by or on behalf of the Indemnitee to repay all amounts
so advanced in the event that it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified by the Corporation as authorized in
this Agreement; and further provided that no such advancement of Expenses shall
be made if it is determined that (i) Indemnitee did not act in good faith and in
a manner Indemnitee reasonably believes to be in, or not opposed to, the best
interests of the Corporation, or (ii) with respect to any criminal action or
proceeding, the Indemnitee had reasonable cause to believe Indemnitee’s conduct
was unlawful. Such undertaking shall be accepted without reference to the
financial ability of Indemnitee to make such repayment. If, pursuant to the
terms of this Agreement, Indemnitee is not entitled to be indemnified with
respect to such Proceeding, then such Expenses shall be paid within 60 days
after the receipt by Indemnitee of the written request by the Corporation for
the Indemnitee to make payments to the Corporation.

 

   

 

 

9. Procedure for Indemnification. In order to obtain indemnification pursuant to
Paragraphs 3, 4 or 6 of this Agreement, Indemnitee shall submit to the
Corporation a written request, including in such request such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification or advancement of Expenses. Any such indemnification or
advancement of Expenses shall be made promptly, and in any event within 60 days
after receipt by the Corporation of the written request of the Indemnitee,
unless with respect to requests under Paragraphs 3 or 4 the Corporation
determines within such 60-day period that such Indemnitee did not meet the
applicable standard of conduct set forth in Paragraphs 3 or 4, as the case may
be. Such determination, and any determination pursuant to Paragraph 8 that
advanced Expenses must be repaid to the Corporation, shall be made in each
instance (a) by a majority vote of the directors of the Corporation consisting
of persons who are not at that time parties to the Proceeding (“Disinterested
Directors”), whether or not a quorum, (b) by a committee of Disinterested
Directors designated by majority vote of Disinterested Directors, whether or not
a quorum, (c) if there are no Disinterested Directors, or if Disinterested
Directors so direct, by independent legal counsel (who may, to the extent
permitted by applicable law, be regular legal counsel to the Corporation) in a
written opinion or (d) by the stockholders.

 

10. Remedies. The right to indemnification and immediate advancement of Expenses
as provided by this Agreement shall be enforceable by the Indemnitee in any
court of competent jurisdiction. Unless otherwise required by law, the burden of
proving that indemnification is not appropriate shall be on the Corporation.
Neither the failure of the Corporation to have made a determination prior to the
commencement of such action that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation pursuant to Paragraph 9 that Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct. Indemnitee’s expenses (of the type described in the definition of
“Expenses” in Paragraph 2 (c)) reasonably incurred in connection with
successfully establishing Indemnitee’s right to indemnification, in whole or in
part, in any such Proceeding also shall be indemnified by the Corporation.

 

11. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines penalties or amounts paid in settlement actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with any Proceeding but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses, judgments, fines, penalties or amounts paid in settlement to which
Indemnitee is entitled.

 

   

 

 

12. Establishment of Trust. In the event of a Change in Control, the Corporation
shall, upon written request by Indemnitee, create a trust for the benefit of
Indemnitee and from time to time upon written request of Indemnitee shall fund
the trust in an amount sufficient to satisfy any and all claims hereunder,
including Expenses, reasonably anticipated at the time of each such request to
be incurred in connection with investigating, preparing for, participating in,
or defending any Proceeding as described in Paragraphs 3 and 4. The amount or
amounts to be deposited in the trust pursuant to the foregoing funding
obligation shall be determined by the Independent Counsel. The terms of the
trust shall provide that upon a Change in Control, (i) the trust shall not be
revoked or the principal thereof invaded, without the written consent of
Indemnitee, (ii) the trustee shall advance, within ten (10) business days of a
request by Indemnitee, any and all Expenses to Indemnitee, (iii) the trust shall
continue to be funded by the Corporation in accordance with the funding
obligation set forth above, (iv) the trustee shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise, and (v) all unexpended funds in the trust shall
revert to the Corporation upon a final determination by the Independent Counsel
or a court of competent jurisdiction, as the case may be, that Indemnitee has
been fully indemnified under the terms of this Agreement. The trustee shall be
chosen by Indemnitee. Nothing in this Paragraph 12 shall relieve the Corporation
of any of its obligations under this Agreement. All income earned on the assets
held in the trust shall be reported as income by the Corporation for federal,
state, local, and foreign tax purposes. The Corporation shall pay all costs of
establishing and maintaining the trust and shall indemnify the trustee against
any and all expenses (including attorneys’ fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the establishment and
maintenance of the trust.

 

13. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

 

14. Term of Agreement. This Agreement shall continue until and terminate upon
the later of (a) six years after the date that Indemnitee shall have ceased to
serve as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise; (b) the expiration of all
applicable statute of limitations periods for any claim which may be brought
against Indemnitee in a Proceeding as a result of his Corporate Status; or (c)
the final termination of all Proceedings pending on the date set forth in
clauses (a) or (b) in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Paragraph 10 of this Agreement relating
thereto.

 

15. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Articles of
Incorporation, the By-Laws, any agreement, any vote of stockholders or
disinterested directors, the applicable law of the State of D, and any other law
(common or statutory) or otherwise, both as to action in Indemnitee’s official
corporate capacity and as to action in another capacity while holding office for
the Corporation. Nothing contained in this Agreement shall be deemed to prohibit
the Corporation from purchasing and maintaining insurance, at its expense, to
protect itself or the Indemnitee against any expense, liability or loss incurred
by it or Indemnitee in any such capacity, or arising out of Indemnitee’s status
as such, whether or not Indemnitee would be indemnified against such expense,
liability or loss under this Agreement; provided that the Corporation shall not
be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise, including as provided in Paragraph 5 hereof.

 

16. No Special Rights. Nothing herein shall confer upon Indemnitee any right to
continue to serve as a director or officer of the Corporation for any period of
time or, except as expressly provided herein, at any particular rate of
compensation.

 

   

 

 

17. Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

 

18. Counterparts; Signatures. This Agreement may be executed in two
counterparts, both of which together shall constitute the original instrument. A
signed copy of this Agreement delivered by facsimile, e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

 

19. Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to the benefit of the estate,
heirs, executors, administrators and personal representatives of Indemnitee.

 

20. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

21. Modification and Waiver. This Agreement may be amended from time to time to
reflect changes in applicable law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

 

22. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:

 

(a)If to the Indemnitee, to:                    

 

(b)If to the Corporation, to:

 

TechCare Corp.

1140 Avenue of the Americas

New York, NY 10036

Attention: Chief Executive Officer

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

   

 

 

23. Applicable Law. This Agreement is governed by and is to be construed in
accordance with the laws of the State of Delaware without giving effect to any
provisions thereof relating to conflict of laws.

 

24. Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce Indemnitee to continue to serve
as director and/or officer of the Corporation and acknowledges that Indemnitee
is relying upon this Agreement in continuing in such capacity.

 

[remainder of page intentionally left blank]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

TECHCARE CORP.   INDEMNITEE:         By:                                       
                                              Name:        Title:      

 

   

 

 